



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Millwood, 2014 ONCA 649

DATE: 20140922

DOCKET: C56110

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Leighton Millwood

Applicant/Appellant

Martin Kerbel, Q.C., for the appellant

Michael Perlin, for the respondent

Heard: September 19, 2014

On appeal from the conviction entered on September 10,
    2012 by Justice Peter H. Wilkie of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The sole issue at trial was whether the appellant knew the vehicles were
    stolen.  The trial judge rejected the appellants evidence at trial that he did
    not know the vehicles were stolen based on a finding that the appellant was not
    a credible witness.  In doing so, he identified numerous inconsistencies in the
    appellants evidence.  The appellant submits the credibility finding was
    unreasonable.

[2]

We disagree.  On our view of the record the finding was open to the
    trial judge to make.

[3]

The appellant also challenges the propriety of the trial judges
    statement that he found the explanations that the appellant gave to the police
    at the time he was arrested could not reasonably be true.  He contends that
    use of this terminology reversed the burden of proof.

[4]

We do not accept this submission.  The impugned statement related to
    whether the doctrine of recent possession could apply.  In any event, on our
    review of the trial judges reasons, he went on to make a finding of guilt
    without relying on the doctrine of recent possession.

[5]

The appeal is therefore dismissed.


